DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/863,042 filed on 4/30/2020.
Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/29/2020 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullbright et al. (US 2017/0199887) “Fullbright”.  
Regarding Claim 1; Fullbright discloses a method of backing up data, comprising: 
obtaining a data attribute of specific data to be backed up from a client to a server, a resource utilization rate at the client, and a network condition between the client and the server (Fullbright: Figs. 1, 3-4 – block 302, backup tool 101; paragraph [0027] -  depict flowcharts for managing backup between a storage source and a cloud destination; paragraph [0028] – receives indication of a source data set, a source host, a backup level and a cloud destination; paragraph [0038] – at block 312, the backup tool 101 determines the maximum size of the bandwidth from the backup tool 101 to the cloud storage; paragraphs [0030-0039]); 
setting, based on the data attribute, the resource utilization rate and the network condition, a plurality of parameters for performing stream backup, the plurality of parameters at least comprising a concurrent number of stream transmission and a concurrent number of data parsing; and parsing, according to the plurality of parameters, the specific data and backing up the specific data from the client to the server (Fullbright: Fig. 3; paragraph [0030] – at block 306, the backup tool 101 may query the cloud storage to obtain a maximum individual object size that can be stored in the cloud storage; paragraph [0038] – at block 312, the backup tool 101 determines the maximum size of the bandwidth from the backup tool 101 to the cloud storage; paragraphs [0030-0039]).
Regarding Claim 6; Fullbright discloses wherein obtaining the data attribute and the resource utilization rate comprises: obtaining a type of the specific data, a size of the specific data, a proportion of new bytes in the specific data, a utilization rate of a processing resource at the client, a utilization rate of a storage resource at the client, and a utilization rate of input/output (I/O) resources at the client (paragraph [0024] – determine number and size data objects to be backup; paragraph [0029] – the size of the data set to be backed up is determined; paragraph [0038] – maximum size of the bandwidth from the backup tool 101 and the cloud storage; paragraphs [0056-0062]).  
Regarding Claim 7; Fullbright discloses wherein obtaining the network condition comprises: obtaining a duration of last backup, and a network bandwidth and a network latency between the client and the server (paragraph [0028] –  the backup tool can maintain a history of backup operations and determine the backup level based on a last backup operation performed for the source data set; paragraphs [0014-0015] – the number of put operations and size of the data objects in the put operations for the cloud backup of this data stream can be optimized. If the number of put operations for a data stream is too large, the costs can become too great. However, if the number of put operations for a data stream is too small, the latency of the backup to the cloud can be increased. Thus, some embodiments optimize the number of put operations and size of the data objects in the put operations during a cloud backup based on a compromise between cost and speed of the cloud backup. In other words, minimizing of the number of put operations to reduce cost is weighed against backing up the data to the cloud in a timely manner. In some embodiments (as further described below), the number of put operations and size of the data objects in the put operations during a cloud backup are based on one or more of the following: 1) a maximum size of an object that a cloud is configured to store, 2) the maximum number of threads that can be used for a simultaneous transfer of a data object, and 3) the bandwidth of the connection to the cloud).  
Regarding Claim 8; Fullbright discloses wherein the type of the specific data comprises any of a database, a virtual machine file and an email file (paragraph [0028] – the source data set can be any of a volume, set of volumes, a file system, a set of qtrees, a directory, a subdirectory, etc.).
Regarding claims 9 and 14-17; note the rejection of claims 1 and 6-8. The instant claims recite substantially same limitations as the  above-rejected claims and are therefore rejected under same prior-art teachings.
Allowable Subject Matter
Claims 3-5, 10-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 9 and 17 and intervening claims.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153